Citation Nr: 0407921	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  97-33 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to the use of tobacco 
products.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945, and died in June 1986.  The appellant is the 
veteran's surviving spouse.

The present appeal comes to the Board from an August 1997 
decision entered by a Department of Veterans Affairs (VA) 
regional office (RO), in which the RO denied the appellant's 
claim of service connection for cause of death, as secondary 
to the veteran's use of tobacco products.  The appellant 
filed a Notice of Disagreement (NOD) in September 1997, and 
the RO issued a Statement of the Case (SOC) in October 1997.  
The appellant filed a substantive appeal (VA Form 9) in 
November 1997.  A Supplemental Statement of the Case (SSOC) 
was issued in March 1998.  Thereafter, the appellant's appeal 
came before the Board, which, in a September 1999 decision, 
remanded the appeal to the RO for additional development.  

This matter was previously before the Board in February 2001, 
at which time it was remanded to undertake additional 
evidentiary development.  A review of the claims folder shows 
that the requested development was undertaken.  The case 
returned to the Board in December 2002, at which time a 
medical opinion was requested from the Armed Forces Institute 
of Pathology (AFIP).  That requested opinion was provided for 
the record in January 2003, and the case has now been 
returned to the Board and is ready for final appellate 
action.  


FINDINGS OF FACT

1.  The death certificate reflects that the veteran died in 
June 1986 at the age of 63.  The immediate cause of his death 
was listed as cardio-respiratory arrest, due to or as a 
consequence of squamous cell carcinoma of the oral cavity.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The appellant first claimed that the veteran's death 
might be the result of his tobacco use in service prior to 
June 10, 1998.

4.  Credible and probative evidence establishes that the 
veteran developed nicotine addiction in service, which 
significantly contributed to the cause of the veteran's death 
due to squamous cell carcinoma of the oral cavity.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310, 3.312 (2002); VAOPGCPREC 2-93 
(Jan. 13, 1993) and 19-97 (May 13, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder.  The record 
on appeal is sufficient to resolve the matter before the 
Board. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in June 1986, at the age of 63.  The death 
certificate indicates that the immediate cause of his death 
was cardio-respiratory arrest due to squamous cell carcinoma 
of the oral cavity.  Evidence of record indicates that he had 
begun smoking during his period of service (from November 
1942 to November 1945), and that he had continued smoking 
approximately 2 packs of cigarettes a day for the ensuing 40 
years.  

A brief summary of the evidence reflects that the veteran 
underwent a modified radical neck dissection of a cervical 
mass at the Wilkes General Hospital in April 1983.  A 
pathology report from P.B. Kim, M.D., as well as medical 
records of Dr. Stevens, dated in April 1983, noted that the 
dissected tissue revealed a well-differentiated squamous cell 
carcinoma involving fibrous and lymphoid tissue.  It was 
concluded that the primary site of the carcinoma was not 
evident from the tissue sample, and that it could be of 
branchial cleft origin or metastatic.

In March 1984, the veteran was treated at the VA Medical 
Center (VAMC) in Durham, North Carolina.  He underwent a 
panendoscopy and tongue biopsy, which revealed invasive 
squamous cell carcinoma involving the entire tongue.  In June 
1986, the veteran passed away at Wilkes General Hospital.  
The final discharge diagnosis included cardiopulmonary 
arrest, probably secondary to sepsis; and advanced squamous 
cell carcinoma of the oropharyngeal cavity with local 
extension, status post surgery and radiotherapy.

In September 1993, the appellant filed her claim for service 
connection for the cause of the veteran's death.  She 
contended that the veteran had begun smoking in service and 
that, as a result, he had become addicted to nicotine, which 
led to a chronic smoking habit and the subsequent development 
of his cancer and death.  Thereafter, the appellant submitted 
lay statements from family members and friends, attesting to 
the fact that the veteran had not smoked prior to his active 
service.

The record contains medical statements dated in November 1997 
and November 1999 from Mark Andrews, M.D., an assistant 
professor at the Bowman Gray School of Medicine.  Dr. Andrews 
noted that the veteran had a history of oropharyngeal cancer 
with tongue and neck involvement.  He indicated that the 
cancer became terminal, involving progressive oropharyngeal 
squamous cell carcinoma, and that the type of cancer involved 
had been shown in clinical studies to have a significant 
correlation with previous smoking.

Subsequently added to the record was the December 1999 
statement of a VA physician.  The doctor indicated that, 
based upon the veteran's smoking history, it was likely that 
he had started to smoke and had become addicted to nicotine 
while in service, and it was noted that he then continued to 
smoke until the time of his death.  He also stated that a 
review of an April 28, 1983, discharge summary from Wilkes 
General Hospital revealed that Dr. Stevens, based upon a 
pathology report from Dr. Kim, believed that the well 
differentiated squamous cell carcinoma of the right neck 
possibly arose from a branchial cleft cyst, and was not the 
result of smoking.  The VA doctor concluded that, in view of 
that opinion, the veteran's tumor was not caused or 
aggravated by his smoking.

An opinion from AFIP was requested by the Board in December 
2002, and was received in January 2003, from a doctor serving 
as the Chairman of Endocrine and ENT Pathology.  The AFIP 
diagnosis was right neck mass: metastatic cystic squamous 
cell carcinoma, histologically suspicious for origin in 
tonsillar crypt epithelium (primary carcinoma subsequently 
discovered in base of tongue, no doubt from lingual tonsillar 
tissue.

The doctor noted that the first question posed by VA was 
whether the veteran's carcinoma (discovered and treated in 
1983) could have arisen primarily within the neck from a 
branchial cleft cyst.  He pointed out that the veteran's 
carcinoma had, in part, a cystic conformation (as shown by 
slides) that could suggest a previous benign cyst.  He noted 
that when similar carcinomas had been discovered in the necks 
of other patients and no other primary carcinoma was 
clinically discovered, both pathologists and clinicians often 
raise the possibility of branchiogenic carcinoma.  The doctor 
noted that this seemed like a reasonable hypothesis, but it 
was not true.  The doctor pointed to extensive experience 
with such cases, over many decades, which support a 
conclusion that cystic squamous cell carcinomas in the neck 
will always be metastatic from a mucosal primary carcinoma.  
He observed that, in the instant case, it was predictable 
(given only the 1983 specimen) that the primary site was in 
lingual (i.e., base of the tongue) or faucial tonsillar 
tissue.  He indicated that the subsequent carcinoma found in 
the base of the tongue is confirmation of such prediction, 
and clearly, without a doubt, is the source of the metaststic 
carcinoma previously discovered in the neck.  

The doctor also addressed a second question: whether or not 
the carcinoma was causally related to the veteran's smoking 
history.  He observed that, since the primary carcinoma was 
an oro-pharyngeal squamous cell carcinoma, the answer is a 
clear "yes," as was also opined by Dr. Andrews in November 
1997 and 1999.   

III.  Pertinent Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, service connection, on a 
secondary basis, may be established for disability 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In addition to the above, and specific to the appellant's 
assertion that the veteran's death was the result of in-
service smoking, the Board notes that in February 1993 the VA 
General Counsel issued an opinion instructing when benefits 
may be awarded based upon tobacco use in service.  The 
General Counsel indicated that direct service connection may 
be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42,756 (1993).  In June 1993, the General Counsel 
clarified the February 1993 opinion.  The General Counsel 
stated that the prior opinion did not mean that service 
connection would be established for a disability related to 
tobacco use merely because the affected veteran had smoked in 
service.  Rather, it meant that disability allegedly related 
to tobacco use, if not diagnosed until after service, would 
not necessarily be precluded from the establishment of 
service connection.  The General Counsel held that the 
claimant must demonstrate, through competent evidence, that 
the claimed disability resulted from the use of tobacco 
during service, and that the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.  See 38 C.F.R. § 3.303(d ) (service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use. The General 
Counsel indicated that secondary service connection may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997); see also USB Letter 20-97-14 (issued by the 
Acting Under Secretary of VA for Benefits, July 24, 1997).  
Precedent opinions of the General Counsel are binding on the 
Board under 38 U.S.C.A. § 7104(c).

The Board also notes that a revision to the law regarding 
claims related to in-service tobacco use, passed by Congress 
and signed by the President as Public Law No. 105-206 on July 
22, 1998 (now codified at 38 U.S.C.A. § 1103), prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  However, this prohibition applies only to claims 
filed after June 9, 1998.  In this case, the Board notes that 
the appellant first claimed service connection for the cause 
of the veteran's death on the basis of in-service 
smoking/nicotine dependence prior to June 9, 1998.  Under 
these circumstances, the Board finds that the 38 U.S.C.A. § 
1103 prohibition does not apply in this case, and, thus, does 
not affect the disposition of the appeal.

V.  Analysis

As previously stated, service connection for death or 
disability, claimed as secondary to tobacco use may be 
granted if the following three questions can be answered 
affirmatively: (1) Whether nicotine dependence may be 
considered a disability for purposes of the laws governing 
veterans' benefits; (2) whether the veteran acquired a 
dependence on nicotine in service; and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, supra.

Initially, the Board notes a May 5, 1997, VA memorandum from 
the Under Secretary for Health, to the General Counsel, in 
which the Under Secretary for Health affirmed that nicotine 
dependence may be considered a disease.  Moreover, paragraph 
5 of VA USB letter 20-97-14 from the Under Secretary for 
Benefits, addressed to all VBA offices and centers, directs 
that, in light of the opinion of the Under Secretary for 
Health, the answer to all nicotine dependence cases on this 
issue is that nicotine dependence is a disease.  Consistent 
with the Under Secretary's opinion, the Board finds that 
nicotine dependence is a disease for purposes of VA benefits, 
and that element (1), above, is established.

In addition, the Board finds that the record presents a 
reasonable basis for concluding that the veteran developed a 
nicotine addiction (recognized as a disease by the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV)) in 
service, and that such nicotine dependence was a proximate 
cause of the veteran's squamous cell carcinoma of the oral 
cavity, which significantly contributed to his death.

In this case, the appellant alleges that the veteran never 
smoked prior to service, but that he developed a smoking 
habit during service, and that he continued to smoke heavily 
after service until his death.  The appellant has presented 
her own statements and several lay statements in support of 
these contentions.  In the absence of evidence to the 
contrary, the Board accepts as credible the lay assertions 
that the veteran began smoking during service.  Furthermore, 
based upon such assertions, the record contains a December 
1999 VA medical opinion to the effect that, based upon the 
veteran's smoking history, it was likely that he started to 
smoke and became addicted to nicotine while in service, and 
it was noted that he continued to smoke until the time of his 
death.  Therefore, the Board finds that element (2), above, 
to wit, in-service incurrence of nicotine dependence, a 
disease, has been been established.

Finally, the record contains competent and probative evidence 
linking the veteran's nicotine addiction beginning in service 
with the ultimate cause of his death due to cancer, thereby 
establishing element (3), above.  Initially, in 1997 and 
1999, Dr. Andrews opined that the veteran's cancer became 
terminal, involving progressive oropharyngeal squamous cell 
carcinoma, and that this type of cancer had been shown in 
clinical studies to have a significant correlation with 
previous smoking.  The January 2003 AFIP opinion also firmly 
established that the veteran's oro-pharyngeal squamous cell 
carcinoma was causally related to the veteran's smoking 
history.  The Board therefore finds, particularly with 
consideration of our doctrine of giving the benefit of any 
reasonable doubt to the claimant, that the medical evidence 
of record supports the appellant's claim that service 
connection is warranted for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



